DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/20/2022.  As directed by the amendment: claims 1-3, 9-11, 13-14, and 16-17 has/have been amended.  Claims 1-20 are presently pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference as they are applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to the claims affect the prior scope, necessitating further search and consideration.  Therefore, the instant office action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “an outwardly threaded interface” in line 2, and “a mechanical attachment” in line 3.  The specification discloses the threads of the poppet are used to mechanically connect the poppet body to the piston via the poppet cap [0035], [0038].  However, the claim appears to refer to them as different elements of the poppet.
Claims 18-20 are included due to being dependent upon a base rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(b) as being anticipated by McIntyre (US4907741).
McIntyre discloses:
1. (Currently Amended) A poppet comprising: a single-piece, unitary body (3, 9) defining an outwardly threaded interface (at top of 3) and a plurality of discrete sealing surfaces (on 9’, 9”) and a mechanical attachment (either threads on top end of 3 or nut 8 which interacts with the threads to constrain piston 3’) configured to engage the body with a piston 3’) of a valve assembly.
2. (Currently Amended) A valve assembly comprising: a housing (1, 4, 24, and 15), defining a central axis, the housing comprising a valve body (1) comprising an inlet passage (7’) and at least one outlet passage (7 or downward to 15); a piston (3’) disposed within the housing; a modular seat (member having 11, 11’) disposed within the valve body in axial alignment with the piston; and a single-piece, unitary body (3, 9) defining a first axial end (top) comprising a mechanical attachment (threads) comprising an outwardly threaded interface adapted to mechanically attach to the piston (3’) (as seen in fig. 1), and a second axial end comprising a plurality of discrete sealing surfaces (9’, 9”) comprising a first discrete sealing surface and a second discrete sealing surface (as seen in fig. 1), wherein the first discrete sealing surface is adapted to provide sealing contact with the modular seat (at 11’) and the second discrete sealing surface is adapted to provide sealing contact with the valve body (portion 15), wherein both discrete sealing surfaces are offset from one another in the axial direction (separated by central portion of 9).
3. (Currently Amended) A method comprising: translating a single-piece, unitary poppet (3, 9 translates between 11’ and 15 to open and close the valve) defining a plurality of discrete sealing surfaces (9’, 9”) through a modular seat (11’) of a valve assembly without substantial deformation of the modular seat; and mechanically attaching the poppet to a piston of the valve assembly through an outwardly threaded interface (at top of 3) on the poppet.
4. (Original) The method of claim 3, wherein the valve assembly further comprises a housing (1, 4, 24, and 15) defining a central axis, the housing comprising a valve body (1) comprising an inlet passage (7’) and at least one outlet passage (7 or toward 15).
5. (Original) The method of claim 3, wherein mechanically attaching the poppet occurs through the modular seat (the threading occurs on one side of the seat while the head 9 stays on the opposite).
6. (Original) The method of claim 3, wherein the poppet is mechanically attached (via threads on 3) to the piston through a threaded interface (as seen in fig. 1).
	7. (Original) The method of claim 4, further comprising axially translating the poppet from a first sealed position in contact with the modular seat to a second sealed position in contact with the valve body (9 moves between 11’ and 15 to provide flow through 7’ or 13).
8. (Original) The method of claim 7, wherein the poppet comprises a plurality of discrete sealing surfaces (9’, 9”), wherein at least one of the plurality of discrete sealing surfaces is disposed radially between the poppet and the modular seat (9’ is partially radially between 3 and 11’), and wherein at least one of the plurality of discrete sealing surfaces (9”) is disposed radially between the poppet and the valve body of the valve assembly (lower tip of 9” is partially radially between 9 and 15).
9. (Currently Amended) The valve assembly of claim 2, wherein the valve assembly further comprises a gland in axial alignment with the piston (unlabeled, seen sealing between 1 and 4).
13. (Currently Amended) The valve assembly of claim 2, wherein the housing further comprises an actuator assembly (connected to 4 via 2, 2’) adapted to translate the piston in the axial direction.
14. (Currently Amended) The valve assembly of claim 2, wherein the modular seat comprises a part of a valve chamber (5) and forms a connection (as seen in fig. 1) between the valve chamber, the inlet passage (7), and the at least one outlet passage (7’).
16. (Currently Amended) The valve assembly of claim 2, wherein at least one of the discrete sealing surfaces forms an angle α with a line parallel to the central axis, wherein α is at least 5˚(as seen in fig. 1, the tapered angles of 9’, 9” are more than 5˚ with the central axis or any line parallel thereto).
17. (Currently Amended) The valve assembly of claim 2, wherein at least one of the discrete sealing surfaces forms an angle R with a line parallel t the central axis, wherein β is at least 5˚(as seen in fig. 1, the tapered angles of 9’, 9” are more than 5˚ with the central axis or any line parallel thereto).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US4907741).
McIntyre discloses the invention as essentially claimed, except for wherein Ɵ is at least 50; wherein α is at least 50; and wherein β is at least 50.
It would have been an obvious matter of design choice to modify the angles of McIntyre, such that Ɵ is at least 50; α is at least 50; and β is at least 50, since applicant has not disclosed that having Ɵ be at least 50; α be at least 50; and β be at least 50 solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  The description simply lists the angles as possibilities, but does not apply any criticality to these particular angles.  Absent a teaching as to criticality that Ɵ be at least 50; α be at least 50; and β be at least 50, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
McIntyre also suggests using a metal for the poppet based on the hatching in the drawing, and since the poppet is used for hot materials. 
However, McIntyre is not explicit in disclosing the material or wherein the poppet comprises a polymer comprising polyketone, polyaramid, a thermoplastic polyimide, a polyetherimide, a polyphenylene sulfide, a polyethersulfone, a polysulfone, a polyphenylene sulfone, a polyamideimide, ultra high molecular weight polyethylene, a fluoropolymer, a polyamide, a polybenzimidazole, or any combination thereof.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the poppet of metal, such as would be suitable for providing resistance and durability while handling particular fluids, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US4907741) in view of Leys (US 6575187).
McIntyre discloses the invention as essentially claimed, except for wherein the upper portion and the lower portion form a mechanical interface through a tongue and groove arrangement.
Leys teaches a related poppet valve having a valve body with an upper and lower portion, wherein the valve body comprises an upper portion (14) and a lower portion (33, 33.1), wherein the upper portion and the lower portion form a mechanical interface through a tongue and groove arrangement (42), for the purpose of providing a sealable removable connection between the upper and lower portions. 
It would have been obvious to one having ordinary skill in the art to modify the invention of McIntyre, such that the upper portion and the lower portion form a mechanical interface through a tongue and groove arrangement, as suggested by Leys, for the purpose of providing an alternate sealable removable connection between the upper and lower portions, in a manner yielding predictable results.

Allowable Subject Matter
Claims 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753